DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
“in pull positions” in claim 1 line 17 should read “in the pull position” to keep the language consistent with other limitations of the claim and avoid a 35 U.S.C. 112(b) rejection
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a drive shaft” in lines 10 and 13.  Examiner is unsure whether these two limitations are referring to the same drive shaft.  For examination purposes, Examiner will consider them to be the same drive shaft.

Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Moberg (U.S. 2006/0264894), Rush (U.S. 2010/0100042), and Kriesel (U.S. 6,045,533).
Regarding claim 5, cited prior arts do not teach a piston located in the piston channel and having a first piston section and a second piston section coupled together for limited movement, relative to each other, the second piston section having a surface for operable engagement with the drive shaft when the second housing portion and first housing portion are engaged, wherein the piston is moveable with movement of the drive shaft along the longitudinal axis of the piston channel between fill, pull and dispense positions, such that: in the fill position, the first and second piston sections are separate to form a chamber having volume between the first and second piston sections, and the chamber is aligned in fluid flow communication with the inlet port; in the pull position, the first and second piston sections are separated and the chamber formed between the first and second piston sections is located within the channel, between the inlet port and the outlet port, out of fluid flow communication with the inlet port and the outlet port; in the dispense position, the chamber between the first and second piston sections is aligned in fluid flow communication with the outlet port.
Claims 1 – 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts discovered during examination are: Moberg (U.S. 2006/0264894), Rush (U.S. 2010/0100042), and Kriesel (U.S. 6,045,533).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783     
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783